DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Arithmetic unit (first recited in claim 11): microcomputer comprising a CPU executing a program and a semiconductor memory (paragraph [0066] as filed)
Data transmission unit (first recited in claim 12): wired or wireless communication (paragraph [0070])
Data receiving unit (first recited in claim 13): wired or wireless receiver (paragraphs [0071]-[0072])
Receiving-side arithmetic unit (first recited in claim 13): microcomputer comprising a CPU executing a program and a semiconductor memory (paragraph [0072] as filed)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: defining or otherwise explaining “JIS7209”. The claim calls for water absorption to be “with reference to JIS7209”. It is 
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (US 20160157765).
Regarding claim 1, Zhu discloses an enzyme sensor configured to measure a measurement target substance included in a secretion of a living body (paragraph [0011]), the sensor comprising: a layered structure (figure 12c) comprising, arranged in the following order: (a) an absorber layer configured to absorb the secretion (paragraphs [0012], [0046]; element 
Regarding claim 2, Zhu further discloses that the absorber layer is positioned to be in contact with the living body when the enzyme sensor is in use (paragraphs [0022], [0046]).  
Regarding claim 3, Zhu further discloses that the enzyme layer comprises a polymeric material having a chemically bound crosslinked structure (paragraphs [0012], [0046]).  
Regarding claim 4, Zhu further discloses that the enzyme layer comprises at least one selected from the group consisting of lactic acid oxidizing enzyme and glucose oxidizing enzyme (paragraph [0142]).  
Regarding claim 5, Zhu further discloses that the enzyme layer produces an electrode-detectable substance from the measurement target substance in the presence of the enzyme (paragraph [0003]).  
Regarding claim 6, Zhu further discloses that the electrode part is configured to electrically detect an amount or a concentration of the electrode- detectable substance (paragraph [0003]. [0142]).  
Regarding claim 7, Zhu further discloses a mediator layer between the enzyme layer and the electrode part (element 51; see figure 12c).  
Regarding claim 8, Zhu further discloses a base material layer configured to support the electrode part (element 4).  
Regarding claim 10, Zhu further discloses that the absorber layer comprises a thermosetting composition (paragraph [0132]).

Claim(s) 1-6, 8, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2016/0235365).
Regarding claim 1, Liu discloses an enzyme sensor configured to measure a measurement target substance included in a secretion of a living body, the sensor comprising: a layered structure (figure 4C) comprising, arranged in the following order: (a) an absorber layer configured to absorb the secretion (element 450; paragraph [0092]), (b) an enzyme layer comprising an enzyme (element 423; paragraphs [0089]-[0090], and (c) an electrode part (element 420), wherein the absorber layer comprises a polymeric material having a chemically bound crosslinked structure (paragraph [0092]).  
Regarding claim 2, Liu further discloses that the absorber layer is positioned to be in contact with the living body when the enzyme sensor is in use (figure 4C, it is outermost).  
Regarding claim 3, Liu further discloses that the enzyme layer comprises a polymeric material having a chemically bound crosslinked structure (paragraph [0089]).  
Regarding claim 4, Liu further discloses that the enzyme layer comprises at least one of lactic acid oxidizing enzyme and glucose oxidizing enzyme (paragraph [0090]).  
Regarding claim 5, Liu further discloses that the enzyme layer produces an electrode-detectable substance from the measurement target substance in the presence of the enzyme (paragraph [0090]).  
Regarding claim 6, Liu further discloses that the electrode part is configured to electrically detect an amount or a concentration of the electrode- detectable substance (paragraph [0090]).  

Regarding claim 11, Liu further discloses an arithmetic unit configured to calculate an amount of the measurement target substance contained in the secretion or a concentration of the measurement target substance contained in the secretion based on a result detected in the electrode part (paragraph [0054]).  
Regarding claim 12, Liu further discloses a data transmission unit configured to transmit detected data that shows a result detected in the electrode part (element 370).  
Regarding claim 13, Liu further discloses a data receiving unit configured to receive the detected data transmitted by the data transmission unit (element 388; figure 3), and a receiver-side arithmetic unit configured to calculate an amount of the measurement target substance contained in the secretion or a concentration of the measurement target substance contained in the secretion based on the detected data received by the data receiving unit (paragraph [0074]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791